DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 20140212676A1 issued to Tetsui et al in view of USPUB 20200332048A1 also issued to Tetsui et al.
	USPUB 20140212676A1 [see claims 1-5, paragraphs 0012-0090] describes a  issued to Tetsui et al. teaches making leathery sheet which comprises a skin layer (C) formed from a urethane resin composition comprising a urethane resin (A) and an aqueous medium (B) such as water, an adhesive layer (D), and a support layer (E), wherein the urethane resin (A) is one obtained by reacting a polyol (al) with a polyisocyanate (a2) and optionally with a chain extender (a3) to obtain a urethane prepolymer having isocyanate groups at both ends and subsequently reacting the isocyanate groups of the urethane prepolymer with amino groups of a polyalkanolamine, and indicates that the urethane resin (A) contains an anionic group, e.g., a carboxyl group, carboxylate group, sulfonic acid group, or sulfonate group, in an amount within the range of 50-1,000 mmol/kg with respect to the whole urethane resin (A) so that the urethane resin (A) is stably dispersed in the aqueous medium (B), and that the adhesive layer (D) is one formed from an adhesive (d) comprising a hydroxylated compound (d-1) and a compound (d-2) having an isocyanate group. Tetsui 
	Tetsui indicates that the hydroxylated urethane resin usable in the adhesive (d) can be a urethane resin obtained by using and reacting ingredients similar to the polyol (al), polyisocyanate (a2), chain extender (a3), etc., shown as ingredients usable for producing the urethane resin (A). Tetsui indicates that the polyisocyanate (a2) can be one of aromatic polyisocyanates, polyisocyanates having an aliphatic or alicyclic structure, and the like or can be a combination of two or more thereof. 
	Tetsui et al. differs from the present invention in that  it does not teach that the  (1) an aromatic polyisocyanate is an essential ingredient for the adhesive layer (D) or (2) the urethane resin composition for forming the skin layer (C) contains an anionic surfactant. 
	This is remedied by the teachings of the second Tetsui et al reference of USPUB 20200332048A1.
	Tetsui 2 see specifically claims 1-3, paragraphs [0009]-[0059]) describes a layered fibrous product for use as leathery sheets such as synthetic leathers, the layered fibrous product comprising, in the following order, a fibrous base layer (iv), a layer (iii) formed from a one-pack type aqueous resin composition, and a skin layer (ii) formed from, for example, an aqueous urethane resin composition, wherein the layer (iii) is one formed from a one-pack type aqueous resin composition comprising a water-compatible urethane resin (A) and an aqueous medium (B) such as water, the water-compatible urethane resin (A) being an anionic urethane resin which is a product of reaction among a polyol (al), one or more compounds selected from the group 
	Therefore, a person skilled in the art before the effective filing date of the invention would have easily used an aromatic polyisocyanate as the polyisocyanate 
(a2) for the urethane resin (A) to be used in the adhesive layer (D), in the invention described in Tetsui et al for the purpose of improving both the adhesion between the fibrous base and the layer formed from the aqueous polyurethane resin composition and the moist-heat resistance. 
Claims 4, 5 and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 20140212676A1 issued to Tetsui et al in view of USPUB 20200332048A1 also issued to Tetsui et al. as applied to claims 1-3 and 6 above, and further in view of JP 2003-335836. 
	Tetsui 1 and 2 teach what is set forth above but do not teach the specific surfactant that is used.  This is remedied by the teachings of JP 2003-335836. 
	JP ‘836 at claims 1, 4, 5, and 7; [0040]-[0049]) describes a polyurethane-based water-based adhesive for use in leather applications, etc., and indicates that the adhesive comprises an aqueous polyurethane dispersion obtained from an aromatic polyisocyanate, a polyol, and a polyamine and that an anionic surfactant such as a 
	Therefore, a person skilled in the art before the effective filing date of the invention would have easily conceived applying an anionic surfactant such as a dialkyl sulfosuccinate salt in the combination of Tetsui 1 and 2 as set forth above. One would have been motivated to do so to improve the adhesiveness and applicability of the urethane resin composition for forming the skin layer (C). 
	Regarding the molecular weight wherein both the ratio in the urethane resin of the content of aromatic rings as a hard segment to the content of a polyol as a soft segment and the molecular weight of the urethane resin are regulated, as appropriate, in accordance with performances necessary for individual applications is optimization for specific practices. To thereby regulate the ratio and the molecular weight so as to be within the numerical ranges is well within the purview of a skilled artisan.  The burden is shifted to Applicant to prove otherwise if they feel that the claimed weight would produce some exceptional result. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 15/734,595 (USPUB 2021/0230797).  The claims filed on 12/03/2020 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although, the conflicting claims are not identical , they are not patently distinct from each other because the embodiment of the instant claims would be rendered obvious by the embodiments of Claims 1-16 of the current application.  Both the instant application and the those of 15/734,595 make a synthetic leather that structurally and compositionally have the same base material, same adhesive, same skin.  Both applications also further require an aromatic polyisocyanate, which can include toluene diisocyanate.
This is a provisional nonstatutory double patenting rejection.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/734,671 (USPUB 2021/0230799).  The claims filed on 12/03/2020 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although, the conflicting claims are not identical , they are not patently distinct from each other because the embodiment of the instant claims would be rendered obvious by the embodiments of Claims 1-16 of the current application.  Both the instant application and the those of 15/734,671 make a synthetic leather that structurally and compositionally have the same base material, same adhesive, same skin.  Both applications also further require an aromatic polyisocyanate, which can include toluene diisocyanate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP